Citation Nr: 0514119	
Decision Date: 05/24/05    Archive Date: 06/01/05

DOCKET NO.  03-15 298	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Entitlement to service connection for bilateral tinea 
pedis, claimed as skin condition on the feet.

2.  Entitlement to service connection for right shoulder 
disability as residuals of an injury claimed as right 
shoulder injury.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. J. O'Mara, Associate Counsel



INTRODUCTION

The veteran had active military service from August 1965 to 
June 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) from a June 2002 rating decision by the Buffalo, New 
York Regional Office (RO) of the Department of Veterans 
Affairs (VA), denying the veteran's claim for service 
connection for bilateral tinea pedis and tendonitis of the 
right (dominant) shoulder.


FINDINGS OF FACT

1.  All pertinent notification and indicated development have 
been completed.

2.  The veteran's bilateral tinea pedis was not present in 
service, nor is the bilateral tinea pedis etiologically 
related to service.

3.  The veteran's right shoulder disability was not present 
in service or manifested within one year of the veteran's 
discharge from service, nor is the right shoulder disability 
etiologically related to service.


CONCLUSIONS OF LAW

1.  Bilateral tinea pedis was not incurred in or aggravated 
by active duty.  38 U.S.C.A. §§ 1101, 1110 (West 2002); 38 
C.F.R. § 3.303 (2004).

2.  The right shoulder disability was not incurred in or 
aggravated by active duty, and the incurrence or aggravation 
of the right shoulder disability during such service may not 
be presumed.  38 U.S.C.A. §§ 1101, 1110, 1112 (West 2002); 38 
C.F.R. § 3.303 (2004).
 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes that there has been a significant change in 
the law during the pendency of this appeal, with enactment of 
the Veterans Claims Assistance Act of 2000 (VCAA), now 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002).  This law redefines the obligations 
of VA to the appellant with respect to claims for VA 
benefits.  
 
In Pelegrini v. Principi, 18 Vet.App. 112, (2004), referred 
to as Pelegrini II, the United States Court of Appeals for 
Veterans Claims (Court) essentially held that VA must provide 
notice "upon receipt" and "when" a substantially complete 
application for benefits is received.  This mandates that 
notice precede an initial unfavorable AOJ (agency of original 
jurisdiction) decision on a service-connection claim.  The 
Court also specifically recognized that where the notice was 
not mandated at the time of the initial AOJ decision, the AOJ 
did not err in not providing such notice specifically 
complying with 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. 
§ 3.159 (2004) because an initial AOJ adjudication had 
already occurred.  For the reasons enumerated below, there is 
no indication that there is any prejudice to the veteran by 
the order of the events in this case.  See Bernard v. Brown, 
4 Vet. App. 384 (1993).  Any error in the sequence of events 
is not shown to have any effect on the case, or to cause 
injury to the veteran.  As such, the Board concludes that any 
such error is harmless, and does not prohibit consideration 
of this matter on the merits.  See ATD Corp. v. Lydall, Inc., 
159 F.3d 534, 549 (Fed. Cir. 1998); Miles v. Mississippi 
Queen, 753 F.2d 1349, 1352 (5th Cir. 1985).

The Board notes that a substantially complete claim was 
received in October 2000, before the enactment of the VCAA.  

Letters dated in December 2000 and February 2003 provided the 
veteran the notice required under the VCAA and the 
implementing regulations.  Although the letters did not 
specifically inform the veteran to submit any pertinent 
evidence in his possession, they informed him of the evidence 
required to substantiate his claim and that he should submit 
such evidence or provide VA with the information necessary 
for such evidence to be obtained on his behalf. 
Additionally, the April 2003 statement of the case provided 
guidance regarding the evidence necessary to substantiate his 
claim.

In the Board's opinion, the RO has properly processed the 
appeal following the issuance of the required notice.  

Moreover, all pertinent, available evidence has been obtained 
in this case.  The veteran has not identified any additional 
evidence that could be obtained to substantiate the claim.  
Therefore, the Board is satisfied that VA has complied with 
the duty to assist requirements of the VCAA and the 
implementing regulations.  Accordingly, the Board will 
address the merits of this claim.

Factual Background

The veteran had active military service from August 1965 to 
June 1969.

The veteran's service medical records included a March 1968 
treatment note that stated a truck struck the veteran in his 
left upper arm and caused a puncture wound.  In April 1968, 
the veteran was treated for left shoulder pain after being 
thrown in the air by a mishap on the flight line and landed 
on his left shoulder.  The report of medical examination upon 
separation showed that the veteran's health condition was 
normal and he was qualified for release from active duty.

In October 2000, the veteran submitted a claim for service 
connection for residuals of a right shoulder injury and a 
skin condition on the bottom of both feet.  He claimed that 
while in Vietnam, in approximately 1968, he had an injury 
where he was tossed into the air and landed on his right 
shoulder.  Since then, he alleged he developed arthritis of 
the right shoulder.  He stated that self-medicated the skin 
condition on his feet and was not treated for the skin 
condition during service.

A September 2000 private medical record revealed that the 
veteran complained of a sore right shoulder.  He stated that 
his pacemaker was touching his clavicle and there was 
discomfort.  The shoulder examination revealed restricted 
range of motion of both shoulders at the extreme of the 
abduction.  There was mild tenderness in the anterior aspect 
of both shoulders.  X-rays were ordered to rule out 
degenerative joint disease versus bursitis.

X-rays of the shoulders taken in October 2000 revealed 
degenerative joint disease of the glenohumeral joint on the 
right side.  Imaging of the total body revealed evidence of 
degenerative changes involving the right sternoclavicular 
joint and shoulder joints.

In January 2001, the veteran underwent a VA examination for 
his skin condition of the feet.  The veteran reported 
developing a scaling, itching problem on his feet while in 
service.  He stated that he used a tolnaftate spray and 
powder for over 30 years.  He also reported having several 
episodes of cellulitis between 1985 and 1992.  He was told 
that this could have been precipitated by cracks occurring on 
the skin on his feet.  He continues to have scaling and 
itching on his feet, but was not seen by a dermatologist or 
physician for his feet since service.  Upon physical 
examination, the physician noted bilateral scaling on the 
soles in a moccasin pattern.  A potassium hydroxide (KOH) 
examination was not consistent with tinea pedis.  There was 
no onychomycosis or nail involvement.  There was some 
interdigital scaling and maceration.  The diagnosis was 
bilateral tinea pedis.

In January 2001, the veteran underwent a VA examination for 
his right shoulder.  The veteran reported that in 
approximately 1968, while working on a runway, he was caught 
in a cable.  A plane that was coming in caught onto the cable 
and dragged the veteran.  He landed on his right shoulder and 
had skin damage to his legs and immediate right shoulder 
pain.  After the incident, he was admitted to the hospital.  
He stated that the reason he was hospitalized was because of 
the skin injury to his legs.  Since this injury, he reported 
having persistent difficulties with pain and weakness in the 
right shoulder, and significant stiffness in the right 
shoulder in the morning.  X-rays of the shoulders revealed 
degenerative joint disease in the right glenohumeral joint.  
There was evidence of questionable bone infarct in the 
proximal right humerus.  He also had a degenerative change of 
the right sternoclavicular joint and bilateral shoulders.  
The diagnosis was bilateral degenerative joint disease of the 
shoulders, bilateral bicipital tendonitis, and bilateral 
rotator cuff tendonitis.
A November 2001 VA outpatient medical record noted that the 
veteran was diagnosed with tinea pedis and was prescribed 
cream.

In April 2002, the veteran underwent a VA examination for his 
left shoulder.  He reported that while in the service he was 
hit by a truck on his left side and was diagnosed with a 
contusion and treated with a sling.  Upon examination, he was 
diagnosed with chronic rotator cuff tendonitis on the left.  

In a June 2002 rating decision, the RO denied the veteran 
service connection for bilateral tinea pedis and right 
shoulder tendonitis because there was no objective evidence 
that the disabilities were related to the veteran's military 
service.

A September 2002 VA outpatient medical record revealed that 
the veteran was diagnosed with tinea pedis.

In the veteran's April 2003 substantive appeal, he stated 
that in March 1968, he was struck from behind on his right 
shoulder by a truck and was treated for a puncture wound in 
his upper right arm.  He also stated that the injury he 
incurred in April 1968, when being dragged by a cable on the 
runway, was to his left shoulder.

Analysis

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
duty.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2004).

Where a veteran served for at least 90 days during a period 
of war or after December 31, 1946, and arthritis is manifest 
to a degree of 10 percent within one year from the date of 
termination of such service, such disease shall be presumed 
to have been incurred or aggravated in service, even though 
there is no evidence of such disease during the period of 
service.  38 U.S.C.A. §§ 1101, 1112, 1137 (West 2002); 
38 C.F.R. §§ 3.307, 3.309 (2004).  

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as opposed to merely 
isolated findings or a diagnosis including the word 
"chronic."  When the fact of chronicity in service (or during 
any applicable presumptive period) is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b) (2004).

Service connection may be granted for any disease initially 
diagnosed after service, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2004).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2004).

After careful review of the evidence of record, the Board 
finds that service connection for bilateral tinea pedis and a 
right shoulder disability are not warranted.  

Regarding the claimed skin disorder, the Board notes that the 
veteran's service medical records do not have any indication 
that he was treated for either tinea pedis or an injury to 
his right shoulder.  The veteran has also admitted that he 
did not seek treatment for his tinea pedis while in the 
service or for several years after discharge.  Furthermore, 
except for his statements regarding the skin disorder, there 
has been no medical evidence to relate the present skin 
disorder to service.  Where a determinative issue involves 
medical causation or a medical diagnosis, competent medical 
evidence is required.  Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993).  Although the appellant is competent to provide 
evidence of visible symptoms, he is not competent to provide 
evidence that requires medical knowledge.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).

Concerning the claimed right shoulder disorder, service 
medical records clearly document that only the left shoulder 
was injured in service.  This is contrary to the veteran's 
statements made during the veteran's January 2001 VA 
examination, when he reported injuring his right shoulder 
when being dragged by a cable.  During his April 2002 VA 
examination, he reported injuring his left shoulder when 
being hit by a truck.  However, in his April 2003 statement, 
he asserted that he injured his right shoulder when he was 
hit by a truck and injured his left shoulder when a cable 
dragged him.  Although it is unclear which incident the 
veteran alleges injured his right shoulder, his service 
medical records do reveal that both incidents occurred; 
however, it is noted that both incidents affected his left 
shoulder and left upper arm and not his right shoulder or 
right upper arm.  Further, the veteran's separation 
examination report shows that his upper extremities and feet 
were normal.  The evidence contemporaneous with service is of 
greater probative value, as it was recorded at the 
approximate time of the injury, whereas the veteran's present 
recollection of the event has been clouded by the length of 
time since the incidents occurred.

In conclusion, the veteran's service medical records are void 
for any injury to his right shoulder or a diagnosis or 
symptomatology of tinea pedis while in service.  In addition, 
the veteran was not diagnosed with degenerative joint disease 
of the right shoulder within a year after service and service 
connection cannot be presumed.  Instead, the first diagnosis 
of degenerative joint disease of the right shoulder was in 
October 2000, which is more than 30 years after his discharge 
from service.  Therefore, the preponderance of the evidence 
is against the veteran's claim for service connection for 
bilateral tinea pedis and a right shoulder disability. 


ORDER

Entitlement to service connection for bilateral tinea pedis 
and a right shoulder disability is denied. 


____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


